376 So. 2d 1167 (1979)
STATE of Florida, Appellant,
v.
Kenneth Jerald CHEATHAM and James Kansinger Jones, Appellees.
STATE of Florida, Appellant,
v.
Robert DALEY, Appellee.
Nos. 55803, 56507.
Supreme Court of Florida.
November 8, 1979.
Rehearing Denied December 11, 1979.
Jim Smith, Atty. Gen., and Benedict P. Kuehne, Asst. Atty. Gen., West Palm Beach, and Michael J. Satz, State's Atty., and Patti Englander, Asst. State's Atty., Fort Lauderdale, for appellant.
Milton E. Grusmark and Robert Kalter, of the Law Offices of Milton E. Grusmark, P.A., Miami, for Kenneth Jerald Cheatham.
Lee E. Muschott, of Brennan & Muschott, Fort Pierce, for James Kansinger Jones.
Alan H. Schreiber, Public Defender, and Channing E. Brackey, Asst. Public Defender, Fort Lauderdale, for Robert Daley.
OVERTON, Justice.
This cause involves consolidated appeals from trial court orders declaring section 893.03(1)(c), Florida Statutes (1978 Supp.), unconstitutional as applied to the classification of cannabis as a prohibited drug.
For the reasons expressed in our recent decision in Town v. State ex rel. Reno, 377 So. 2d 648 (Fla. 1979), we disagree and reverse.
It is so ordered.
ENGLAND, C.J., and ADKINS, BOYD, SUNDBERG and ALDERMAN, JJ., concur.